Citation Nr: 1546988	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

In a March 2015 rating decision, the RO granted a temporary total rating because of surgical treatment requiring convalescence for the lumbar spine disability, effective April 11, 2014, and resumed the 20 percent rating effective July 1, 2014.

In April 2015, the Board remanded the claims for further evidentiary development.  

The Board has recharacterized the service-connected psychiatric disability claim on appeal to more accurately reflect the nature and scope of the disability.





FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes.

2.  The Veteran's lumbar radiculopathy of the right lower extremity has not been manifested by moderately severe paralysis.  

3.  The Veteran's lumbar radiculopathy of the left lower extremity has not been manifested by moderately severe paralysis.  

4.  The Veteran's degenerative joint disease of the right knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

5.  The Veteran's degenerative joint disease of the left knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

6.  The Veteran's adjustment disorder with mixed anxiety and depression has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2014).

5.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2014).

6.  The criteria for an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2010 and February 2013 correspondence of the information and evidence needed to substantiate and complete his claims for increased ratings, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain. These letters also provided notice about how VA determines the ratings and effective dates. 

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified   This includes securing VA and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Lumbar Spine

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

On VA examination in March 2010, the Veteran complained of constant low back pain.  He reported that he worked as a mechanical engineer.  His job required him to both sit and get up from his desk and walk to the production floor to deal with production line issues.  He stated that his occupation was affect in that he is unable to lift more than 20 pounds.  He was also unable to sit for more than 15 to 20 minutes without the need to get up from his chair.  He had flare-ups of the low back with low barometric pressure which caused increased low back pain.  He denied any incapacitating episodes of low back pain during the past 12 months.

On physical examination, the Veteran's gait was normal.  There was no tenderness to palpation of the low back.  The pain was described as much deeper.  There was no palpable paravertebral lumbar muscle spasm.  Forward flexion was to 55 degrees.  Extension was to 30 degrees.  Right and left rotation was to 20 degrees in each direction.  Right lateral flexion was to 20 degrees and left lateral flexion was to 15 degrees.  After repetitive use times three, forward flexion was reduced to 35 degrees.  Extension was to 20 degrees.  Right and left lateral rotations were unchanged at 20 degrees in each direction.  Right lateral flexion was decrease to 15 degrees and left lateral flexion was unchanged to 15 degrees.  After repetitive use times three, some of the ranges of motion were further decreased because of pain, not because of fatigue, weakness or lack of endurance.  The diagnoses were degenerative disc disease lumbosacral spine with disc herniation and degenerative joint disease lumbosacral spine.    

On VA examination in February 2013, the Veteran reported that he has had increased pain and weakness in his back.  He squatted frequently to relieve the back pain.  Forward flexion of the lumbosacral spine was to 80 degrees with pain beginning at 60 degrees.  Extension ended at 15 degrees with pain beginning at 5 degrees.  Right lateral flexion was to 20 degrees with pain beginning at 20 degrees.  Left lateral flexion was to 20 degrees with pain beginning at 20 degrees.  Right lateral rotation was to 30 degrees or greater with pain beginning at 30 degrees or greater.  Left lateral rotation was to 30 degrees or greater with pain beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use testing times three.  Forward flexion was to 70 degrees and post-test extension was to 15 degrees.  Post-test right and left lateral rotation was to 30 degrees or greater.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive use testing, namely reduced flexion.  The Veteran had functional loss, namely less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  Hip flexion was 4/5 bilaterally, but was limited by back pain.  Knee extension was 4/5 bilaterally and limited by back pain.  Ankle plantar flexion was 5/5 bilaterally.  Ankle dorsiflexion was 5/5 bilaterally.  Great toe extension was 5/5 bilaterally.  There was no muscle atrophy.  Knee jerks were 2+ bilaterally.  Ankle jerks were zero, bilaterally.  Straight leg testing was negative, bilaterally.  The Veteran had intervertebral disk syndrome.  He reported have had incapacitating episodes of at least one week but less than two weeks over the past 12 months.  The Veteran was able to do his job though the back condition impacted his ability to work.  He reported that of changes from a sitting position to a standing position to help alleviate pain and discomfort in his back.  

On VA examination in June 2015, the Veteran described flare-ups of the thoracolumbar spine.  There were mild weekly flares and severe flares 6 times a year.  The precipitating factors were back and lower body exercises.   The Veteran did not report any functional loss or functional impairment of the thoracolumbar spine.  Forward flexion was to 50 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral rotation was to 10 degrees.  The range of motion did not contribute to a functional loss.  Pain was noted in all ranges of motion but did not result in or cause functional loss.  There was no objective pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  Pain weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The exam was not conducted during a flare-up.  There was muscle spasm of the thoracolumbar spine but it did not result in abnormal gait or abnormal spinal contour.  There was no localized tenderness.  There was no guarding.  Muscle strength testing was normal.  Reflex examination was normal.  Straight leg raising test was negative in both sides.  There was no ankylosis of the spine.  There were no bowel or bladder abnormalities.  The Veteran did have intervertebral disc syndrome but there was no prescribed bed rest by a physician.              
        
In order to assign a higher schedular rating, the evidence must indicate forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome that require bed rest prescribed by a physician. The record does not indicate symptoms of this severity.  Flexion, at its worst, was to 35 degrees (on VA examination in March 2010).  Moreover, the VA examinations of record do not document any ankylosis or incapacitating episodes requiring prescribed bed rest.  While the VA examination reports do reveal evidence of fatigue, weakness and lack of endurance of the lumbosacral spine, the Board does not find that additional functional loss is present that would justify an increased schedular rating based on the DeLuca factors.  Based on the foregoing, the Board finds that a schedular rating in excess of 20 percent for the lumbar spine disability is not warranted.

The Board notes that the Veteran is in receipt of separate ratings for the radiculopathy of the bilateral lower extremities.  The ratings for the Veteran's right and left lower extremity radiculopathy are discussed below.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any other objective neurological manifestations sufficient to warrant a separate rating, other than those for which he is already compensated.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Right and Left Lower Lumbar Radiculopathy

The Veteran's lumbar radiculopathy of the right and left lower extremities have each been assigned initial 20 percent ratings under Diagnostic Code 8520.  38 C.F.R. §4.124a.   

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id. 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.

On VA examination in March 2010, the Veteran complained of pain radiating from the low back into the posterior right and left thighs and radiating in a symmetrical fashion down the outer aspect of the right lower leg between the knee and the ankle and then continuing on the lateral edge of each foot to the toes.  Neurological examination showed that the reflexes were 1+ bilaterally to the knees and absent bilaterally in the ankles.  The muscle strength in both lower extremities was 5/5, however, there was a decrease in sensation to light touch in the L5 nerve root distribution.  Straight leg raising was negative bilaterally with the Veteran complaining of low back pain with bilateral straight leg raising.    

On VA examination in February 2013, the Veteran reported constant pain in the right and left lower extremities that were described as moderate.  The examiner noted that the Veteran had moderate paresthesias in the right and left lower extremities and mild numbness in the right and left lower extremities.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were L4, L5, S1, S2 and S3 on the right and left sides.  The severity of the radiculopathy was described as moderate bilaterally.  There were no other neurologic abnormalities.  

On VA examination in June 2015, the Veteran's radiculopathy was described as manifested by intermittent pain, paresthesias and/or dysesthesias and numbness.  Each symptom was described as mild.  No other symptoms were described.  The sciatic nerve was involved in both lower extremities.  The severity of the radiculopathy was described as mild on each side.  

Based on the evidence of record, a 40 percent rating is not warranted for lumbar radiculopathy of either the right or left lower extremity.  During the entire period of the appeal, there was no evidence of incomplete paralysis below either knee which was moderately severe.  38 C.F.R. § 4.12a, Diagnostic Code 8520 (2014).  The Veteran did not experience motor deficit or reflex deficit of either knee.  The Veteran's decreased sensation and strength of the right and left lower extremities more nearly approximated the criteria for a 20 percent rating for each disorder under Diagnostic Code 8520.

Right and Left Knees

The Veteran's right and left knee degenerative joint disease have been rated by the RO under Diagnostic Code 5260.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion. A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here. Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

On VA examination in March 2010, the Veteran complained of chronic bilateral knee pain with greater right knee pain.  The Veteran did not use any assistive device for the bilateral knee pain.  His gait was normal.  The knee pain affected his occupation in that it limited his walking to no more than 10 minutes.  There were flare-ups of knee pain with low barometric pressure.  The Veteran denied any locking or buckling of either knee.  Physical examination showed no tenderness to palpation of either knee.  There was no effusion or warmth of either knee.  Range of motion of the right knee was from 0 to 100 degrees and after repetitive use times three, the range of motion slightly increased from 0 to 110 degrees.  Left knee range of motion was from 0 to 110 degrees and after repetitive use times three, the range of motion was from 0 to 115 degrees.  Therefore, the examiner noted that there was no further decrease in range of motion due to pain, fatigue, weakness or lack of endurance.  There was no demonstrable instability in either the right or left knee.  Lachman and McMurray's test were negative in both knees.  There was no crepitation with passive range of motion of either knee.  X-rays conducted in October 2009 showed mild degenerative changes in both knees.  The diagnosis was mild degenerative joint disease of both knees.      

On VA examination in February 2013, the Veteran reported no flare-ups of the knees.  Right knee flexion was to 135 degrees with pain beginning at 125 degrees.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 135 degrees with pain beginning at 125 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to do repetitive motion times three.  Right knee post-test range of motion flexion was to 135 degrees with no hyperextension.  Left knee flexion was to 135 degrees with no degree of hyperextension.  There were no additional limitations in range of motion in the knee and lower leg following repetitive use testing.  The Veteran had functional loss, namely pain on movement of both legs and interference with sitting, standing, and/or weight bearing.  Strength testing was limited by back pain.  Knee flexion was 4/5 bilaterally limited by back pain.  Knee extension was 5/5 bilaterally.  Anterior stability, posterior stability and medial lateral stability tests were normal bilaterally.  There was no evidence of patellar subluxation.  There was no meniscal condition or surgical procedure for a meniscal condition.  Diagnostic testing revealed degenerative arthritis in both knees.  There was no x-ray evidence of suprapatellar subluxation.  The Veteran's bilateral knee condition affected his employment in that he walked more slowly and had to take rests.     

On VA examination on June 2015, the Veteran denied any flare-ups of the knees.  Functional loss or functional impairment of the knees consisted of an inability to do a lot of walking and navigating stairs.  Flexion of the right knee was from 0 to 120 degrees.  Extension of the right knee was from 120 to 0 degrees.  Flexion of the left knee was from 0 to 120 degrees.  Extension of the left knee was from 120 to 0 degrees.  There was evidence of weight bearing in both knees.  There was mild tenderness on palpation of the medial and lateral knee.  There was no evidence of crepitus in either knee.  The Veteran was able to perform repetitive use testing with at least three repetitions in both knees without additional loss or range of motion.  Flexion of the right knee was from 0 to 120 degrees.  Extension of the right knee was from 120 to 0 degrees.  Flexion of the left knee was from 0 to 120 degrees.  Extension of the left knee was from 120 to 0 degrees.  Functional loss in both knees was described was pain and lack of endurance.  Flare-up in either knee was not demonstrated.  Muscle strength testing revealed forward flexion of the right and left knees as 4/5 in each knee and extension as 5/5 in each knee.  The examiner noted that there was a reduction in muscle strength.  There was no muscle atrophy.  There was no evidence of ankylosis in either knee.  There was no history of recurrent subluxation or lateral instability in either knee.  There was no history of recurrent effusion.  There was no joint instability in either knee.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment in either knee.  The examiner did note that the Veteran did have a meniscus (semilunar cartilage) condition.  There were frequent episodes of joint "locking" in both the right and left knees.  Primarily when the Veteran uses stairs or squats, either knee will lock and unlocks with the Veteran uses a kicking motion.  When the knee unlocks, there is a popping noise and shock like pain.  The functional impact of each knee on the Veteran's employment consisted of difficulty performing duties such as walking long distances and climbing stairs.                               

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent is not warranted for the Veteran's right and left knee disabilities as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees on any of the VA examinations of record to warrant an increased rating under Diagnostic Codes 5260 or 5261. 

While VA examiners did note the Veteran's complaints of pain in both knees, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee. 

Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally, the VA examination reports do not show objective evidence of instability or subluxation of either knee.  Accordingly, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

 The Board notes that the June 2015 VA examiner noted that the Veteran did have a meniscus condition with frequent episodes of locking and pain.  

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2014).

However, the Board finds that a separate or higher initial ratings is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran does have a meniscus condition with complaints of locking and pain, the June 2015 examiner specially noted that there was no history of recurrent effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant initial 20 percent evaluations for either knee under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded a 10 percent rating in each knee based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14. 

Thus, the claims for initial ratings in excess of 10 percent for degenerative joint disease of the right and left knees must be denied.  

Adjustment Disorder

The Veteran's adjustment disorder with mixed anxiety and depression is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Pursuant to Diagnostic Code 9434, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

On VA examination in March 2010, the Veteran reported significant symptoms of anxiety and depression that were interconnected and associated with his back condition.  He reported missing approximately 10 days from work in the past two years just because he felt too depressed to go in.  He reported having difficulty dealing with certain people at work.  He reported that his concentration wanders at work a couple of times per week.  He reported impairment in his social functioning.  His symptoms impacted his relationship with his wife.  He stated that he does not talk as much is he felt back or upset and that he shuts down and withdraws from his wife.  He stated that his symptoms have also impacted his friendships.  He had there friends that he talks to.  He reported that he experiences significant anxious worry about his service-connected back condition and about his ability to provide for his family now and in the future.  He felt depressed.  His appetite was diminished and he had low energy.  He had difficulty falling asleep.  He did not experience homicidal or suicidal ideation.  He was able to enjoy things and maintain some level of interest in doing things.       

Mental status examination revealed that the Veteran did not experience hallucinations or delusions.  He did not experience mania.  His speech was logical and goal-oriented.  There was no psychotic impairment of thought processes or communication.  The Veteran was open and cooperative during the evaluation.  He did have difficulty sitting still because of his discomfort from his back.  There was no inappropriate behavior.  He attended to his self-care and personal hygiene.  He participated in household chores.  The diagnosis was anxiety disorder NOS (mixed anxiety-depressive disorder).  The examiner assigned a GAF score of 57.        

On VA examination in July 2012, the Veteran reported that he felt a lot of anxiety about his back and what the futures due to his back condition.  This anxiety affected his relationship with his wife of 28 years as well as his relationship with his children.  He continued to work full-time and a mechanical engineer.  He reported that he has had some difficulty with his concentration at work but he was still receiving excellent performance reviews.   He reported that the pain in his back and legs have become more limiting in the past few years and that people at work are treating him gingerly which contributes to him feeling like "half a man."  The examiner noted that the Veteran's mental disability is currently manifested by symptoms of anxiety and chronic sleep impairment.  Overall, the Veteran reported that he constantly worries about how his back will affect him in the future and his ability to keep up with his wife.  He reported some difficulty with concentration at work.  His sleep was impaired.  He was irritable.  He also experienced depressed mood a couple of times a month.  His appetite was good.  He was able to enjoy things and had an interest in things.  He denied suicidal or homicidal ideation.  

Mental status examination revealed that his speech was logical and goal directed.  He denied hallucinations.  He denied symptoms of mania.  There was no evidence of delusional material.  He attended to his self-care and personal hygiene.  He showered once or twice per day, brushed his teeth every day and changed his clothing every day.  He shared in household duties.  

The diagnosis was anxiety disorder, NOS (mixed anxiety, depressive disorder).  The examiner concluded that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.        

On VA examination in June 2015, the Veteran reported increasing back pain.  He worried constantly about his future and whether his condition could possibly worsen.  He reported being irritable at wife at times but expressed that he had a loving relationship with his wife of 30 years.  At times, he felt overwhelmed by anxiety and a feeling of being hopeless, but his relationship with his family gives him a sense of value.  He continued to work as an engineer.  The symptoms related to the Veteran's psychiatric condition consisted of the following:  depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  

On mental examination, the Veteran was oriented times four, made good eye contact, and his thought processes were clear and goal directed.  His affect was appropriate but his mood was anxious.  He reported that he gets about five hours of broken sleep a night.  He felt down and depressed about his back condition.  He reported having a strong relationship with his wife, adult children and grandchildren.  He had a few close friends but spent most of his time with his wife.  

The examiner felt that the diagnosis should be corrected to more accurately reflect his symptoms.  The diagnosis was corrected to adjustment disorder with mixed anxiety and depressed mood.  The examiner concluded that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner commented that the Veteran's symptoms have worsened since his last evaluation which includes symptoms of depression and anxiety.        

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's adjustment disorder with mixed anxiety and depressed mood does not more nearly approximate the criteria for a 50 percent or higher rating.  The record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.

While the June 2015 VA examiner indicated that the Veteran's symptoms had increased in severity, the reported symptomatology had remained essentially the same as reported in prior VA examination reports.  The Board acknowledges that the Veteran experiences considerable anxiety and depression but such symptoms are adequately compensated by the current 30 percent rating under Diagnostic Code 9434, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of memory, judgment, or abstract thinking.  The VA examiners have repeatedly found that the Veteran was not suicidal or homicidal. 

While the Veteran's irritability makes  social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his positive relationships with wife, children and grandchildren.  The Board finds it probative that despite his anxiety and depression symptoms, the Veteran was able to maintain his work relationships sufficiently to remain stable in his employment.  Therefore, her maintenance of relationships under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering adjustment disorder symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to reduced reliability and productivity.

The Board also notes that the March 2010 VA examiner provided a GAF score of 57.  A GAF score of 51 to 60 indicates the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that this GAF score is commensurate with the assigned 30 percent disability rating and characteristic of the moderate symptomatology exhibited and observed. 

Accordingly, the Board finds that the Veteran's impairment due to adjustment disorder with mixed anxiety and depression is more consistent with a 30 percent rating and does not equate to the level of disability contemplated in Diagnostic Code 9434 to support the assignment of a 50 percent rating.

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability, right and left lower lumbar radiculopathy, right and left knee disabilities and adjustment disorder with mixed anxiety and depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's connected lumbar spine disability, right and left lower lumbar radiculopathy, right and left knee disabilities and adjustment disorder with mixed anxiety and depression with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for each service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

A rating in excess of 20 percent for the lumbar spine disability is denied.

An initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


